 



Exhibit 10.1

HEALTH BENEFITS CONTINUATION
AGREEMENT

     This AGREEMENT, made and entered into on
                                        , 2005 is by and between THOMAS & BETTS
CORPORATION, a Tennessee Corporation (“T&B”), and DOMINIC J. PILEGGI
(“Pileggi”).

WITNESSETH

     WHEREAS, Pileggi is President and Chief Executive Officer of T&B; and

     WHEREAS, T&B has determined that it is in the best interests of T&B to
agree to provide health benefits under the circumstances described below to
Pileggi;

     NOW, THEREFORE, IN CONSIDERATION of the mutual promises, covenants and
agreements set forth below and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

SECTION 1
DEFINITIONS

     “Benefits” shall mean medical (including prescription drug) and dental
benefits coverage under the Welfare Plan, or the alternative benefits described
in Section 2(b)(ii).

     “Cause” shall mean Pileggi’s termination of employment due to his
conviction of, or plea of guilty or nolo contendere to, a felony, or the willful
engaging by Pileggi in gross misconduct which is materially and demonstrably
injurious to the Company, as determined by the Board of Directors of T&B, in its
sole discretion.

     “Dependent” shall mean any dependent of Pileggi (including Pileggi’s
spouse) who is receiving medical (including prescription drug) or dental
coverage under the Welfare Plan immediately prior to Pileggi’s Retirement. An
individual shall not be eligible for Benefits under this Agreement if he or she
(a) becomes a dependent of Pileggi after the date of Pileggi’s Retirement, or
(b) is not covered under the Welfare Plan immediately prior to Pileggi’s
Retirement.

     “Retirement” shall mean severance from employment with T&B and its
affiliates after attaining age 50 and completing at least five Years of Credited
Service (as defined in Part A of the Thomas & Betts Pension Plan, as amended and
restated effective January 1, 2002).

     “Welfare Plan” shall mean the comprehensive medical benefits and dental
benefits maintained by T&B for its employees generally, as amended from time to
time. In the event T&B maintains more than one medical program or dental
program, the program offered by T&B to active employees at its corporate
headquarters (as amended from time to time) shall be the Welfare Plan.

SECTION 2
BENEFITS

     (a) Eligibility. Upon his Retirement, Pileggi and his Dependents shall
receive Benefits as provided in this Agreement. If Pileggi’s severance from
employment with T&B and its affiliates occurs

 



--------------------------------------------------------------------------------



 



prior to Retirement or for Cause, Pileggi and his Dependents shall not be
eligible for any Benefits under this Agreement.

     (b) Benefits Provided.

          (i) Benefits Under Welfare Plan. If Pileggi is eligible for Benefits
under this Agreement, Pileggi and his Dependents shall be entitled to Benefits
under the Welfare Plan as if Pileggi had continued to be employed by T&B during
his lifetime, at the same level of benefits generally available to active
employees of T&B (as such level may change from time to time in T&B’s sole
discretion); provided, however, that Pileggi and his Dependents shall not be
required to pay all or any part of the cost of Benefits hereunder; and further
provided that for purposes of coordination of benefits, Pileggi shall not be
treated as if he were employed by T&B (so that, for example, in the event
coverage is available under Medicare or the medical or dental benefits program
maintained by Pileggi’s then employer, the Welfare Plan shall provide secondary
coverage. The level and terms and conditions of Benefits provided to active
employees under the Welfare Plan at the time Pileggi or his Dependent incurs an
expense (and not the level provided at the time of Retirement) shall determine
the level and terms and conditions of Benefits provided to Pileggi and his
Dependent(s) under this Agreement.

          (ii) Alternative Benefits. Notwithstanding Section 2(b)(i), if T&B
reasonably determines that the Benefits required under Section 2(b)(i) would
cause the Welfare Plan to violate any provision of the Internal Revenue Code of
1986, as amended, prohibiting discrimination in favor of highly compensated
employees or key employees, or if any Benefits described in Section 2(b)(i)
cannot be provided under the Welfare Plan (or T&B determines that it does not
wish to provide such Benefits under the Welfare Plan), T&B shall provide the
Benefits described in Section 2(b)(i) outside the Welfare Plan at no cost
(including, without limitation, tax costs) to Pileggi or, as determined by T&B
in its sole discretion, T&B shall pay Pileggi the cash equivalent thereof.

          (iii)  General Requirements. The Benefits provided under this
Agreement, whether pursuant to Section 2(b)(i) or Section 2(b)(ii), shall be
subject to all the terms and conditions set forth in the Welfare Plan including,
but not limited to, coordination of benefits and subrogation; provided, however,
that (A) in no event shall Pileggi or his Dependents be required to pay all or
any part of the cost of Benefits under this Agreement, (B) in no event shall T&B
have the right to terminate Pileggi’s Benefits under this Agreement for any
reason, and (C) in no event shall T&B have the right to terminate a Dependent’s
Benefits under this Agreement except as provided in Section 2(c).

     (c) Duration of Benefits. Benefits provided under this Agreement to Pileggi
shall continue during Pileggi’s lifetime. Benefits provided under this Agreement
to a Dependent shall cease if the Dependent ceases to be a Dependent for any
reason (including, but not limited to, divorce or failure to meet the
requirements for dependent coverage under the Welfare Plan) other than Pileggi
ceasing to have coverage under the Welfare Plan. Such Dependent coverage shall
cease on the date coverage would cease under the terms of the Welfare Plan if
Pileggi were then an employee of T&B.

SECTION 3
MISCELLANEOUS

     (a) Termination Protection Agreement. This Agreement shall have no effect
on the Termination Protection Agreement (or any successor thereto) between
Pileggi and T&B that provides certain welfare benefits in the event of a change
in control.

- 2 -



--------------------------------------------------------------------------------



 



     (b) Amendment or Termination. This Agreement may not be amended or
terminated other than by an instrument in writing, signed by the parties hereto.
Notwithstanding anything contained herein to the contrary, this Agreement shall
automatically terminate if Pileggi’s employment with T&B and it affiliates is
terminated for Cause or for any reason prior to Retirement.

     (c) Mergers/Transfers. This Agreement shall be binding upon and inure to
the benefit of T&B and its successors and assigns and Pileggi and his
Dependents. Nothing in this Agreement shall preclude T&B from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another entity. T&B shall require any such successor to expressly assume this
Agreement and all obligations of T&B hereunder. Upon such a consolidation,
merger or transfer of assets and assumption, the term “T&B” shall refer to such
other entity and this Agreement shall continue in full force and effect.

     (d) No Contract of Employment. This Agreement shall not be construed as
conferring any legal right upon Pileggi for a continuation of employment, nor
shall it interfere with the right of T&B to discharge Pileggi.

     (e) Termination for Cause. In the event Pileggi is terminated for Cause he
and his dependents shall have no rights to any payments or benefits under this
Agreement.

     (f) Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Tennessee, excepting its choice of law provisions.

     IN WITNESS WHEREOF, THOMAS AND BETTS CORPORATION has caused this Agreement
to be executed and its corporate seal to be affixed and attested by its duly
authorized officer, and Pileggi has executed this Agreement, as of the day and
year first written above.

              Attest:   THOMAS & BETTS CORPORATION
 
           

      By:    

           
By:
               Robert A. Kenkel

 

--------------------------------------------------------------------------------

           Chairman, Compensation Committee

       Connie C. Muscarella            of the Board of Directors

       Vice President, Human Resources
          and Administration        
 
                     

      Dominic   J. Pileggi

- 3 -